DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-10, 14-17 are allowed.

	     Comments on Statement of Reasons for Allowance
3.	The following is a statement of reasons for the indication of allowable subject matter:
 	Prior art fails to show or reasonably suggest the claim limitation “ applying a blurring filter with variable spatial resolutions to image data in a scene that encompasses a viewer's foveal vision, wherein no or little blurring is performed in a scene portion that encompasses the viewer's foveal vision, wherein stronger blurring is performed in the scene portion outside the viewer's foveal vision, and wherein the strength of the blurring is based at least in part on a spatial distance between a spatial location and the center of the viewer's foveal vision; encoding a plurality of image portions of the one or more video images in the plurality of regional cross sections into two or more video sub-streams at two or more different spatiotemporal resolutions; wherein the two or more video sub-streams comprise a first video sub-stream with a first spatiotemporal resolution for the first regional cross section, a second video sub-stream with a second spatiotemporal resolution for the second regional cross section, and a third video sub-stream with a third spatiotemporal resolution for the third regional cross section; wherein the third spatiotemporal resolution is lower than the second spatiotemporal resolution; and wherein the second 

Prior art fails to show or reasonably suggest the claim limitation “ wherein the two or more video sub-streams comprise a first video sub-stream with a first spatiotemporal resolution for a first regional cross section; a second video sub- stream with a second spatiotemporal resolution for a second regional cross section; and a third video sub-stream with a third spatiotemporal resolution for a third regional cross section; wherein the third spatiotemporal resolution is lower 3Docket No. D16043US01 (60175-0508) than the second spatiotemporal resolution; and wherein the second spatiotemporal resolution is lower than the first spatiotemporal resolution; decoding the two or more video sub-streams into one or more image portions of one or more video images, wherein the one or more image portions are in one or more regional cross sections in a plurality of regional cross sections, wherein the plurality of regional cross sections is determined based at least in part on a plurality of scenes and based on a viewer's viewport, wherein the plurality of scenes is detected based on image content of the one or more video images; wherein the plurality of regional cross sections comprises the first regional cross section corresponding to a scene of high interest within the viewer's viewport, the second regional cross section corresponding to a scene of high interest outside the viewer's viewport, and the third regional cross section corresponding to a scene of low interest outside the viewer's viewport, and wherein a blurring filter with variable spatial resolutions is applied to image data in a scene that encompasses a viewer's foveal vision, wherein no or little blurring is performed in a scene portion that encompasses the viewer's foveal vision, wherein stronger blurring is performed in the scene portion outside the viewer's foveal vision, and wherein the strength of the blurring is based at least in part on a spatial distance between a spatial location and the center of the viewer's foveal vision;” in combination with all other claimed limitation of independent claims 7 and 17.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424